Citation Nr: 0911994	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-07 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic lumbosacral 
spine disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for chronic lumbar strain 
with degenerative disc disease and degenerative joint disease 
of L4-S1, claimed as a low back condition.   

In May 2008, the Board remanded this case for additional 
development.  It has since returned to the Board.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's currently diagnosed lumbar spine disabilities 
are related to active military service or events therein; and 
there is no evidence of lumbar spine arthritis manifested to 
a compensable degree within one year following discharge from 
service.  


CONCLUSION OF LAW

A chronic lumbosacral spine disorder, to include lumbar 
strain, degenerative disc disease, and degenerative joint 
disease, was not incurred or aggravated during active 
military service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1111 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in July 2004 that notified the Veteran of the evidence needed 
to substantiate his claim for service connection for a lower 
back condition.  This letter advised the Veteran of the 
evidence VA would provide and of the evidence he needed to 
provide.  He was also asked to submit any evidence in his 
possession that pertained to his claim.  By letter dated in 
March 2006, the RO provided information regarding how VA 
assigns disability ratings and effective dates.  The claim 
was readjudicated in SSOC's dated in July 2007 and January 
2009.

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment and 
personnel records, Social Security Administration (SSA) 
records, VA medical center (VAMC) records, private medical 
records submitted by the Veteran, and employee records from 
the Naval Ammunition Depot in McAlester, Oklahoma.  The 
Veteran identified treatment at All Saints Medical Group and 
by letter dated in March 2005, the RO advised the Veteran 
that this facility charged for records and that VA had no 
funds to pay for them.  He was asked to submit the records 
himself.  Although the Veteran did not submit the requested 
records, the Board notes that various records from this 
facility are contained within the records received from SSA.  
Records were requested from the Western Missouri Medical 
Center, but response received in January 2004 indicates that 
there were no records in the time frame requested.  The 
Veteran identified treatment at the Warren Clinic in 
Oklahoma.  In March 2007, the RO requested an authorization 
for release of these records and the Veteran responded 
indicating that he called the clinic and they told him that 
their records only go back six years for inactive patients.  
He did not submit the requested authorization.  The Veteran 
also indicated that his siblings had information regarding 
his back disability.  In May 2007, the RO requested that the 
Veteran submit lay statements.  To date, this evidence has 
not been received.  The Veteran was provided a VA examination 
in September 2004.  The claims file was reviewed and a 
medical opinion was obtained.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis

The Veteran contends that service connection is warranted for 
his low back disability.  In his claim, he reported that he 
was first treated for lower back spasms and pain in 1968 and 
that his back has bothered him to some degree ever since.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  Id.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

On report of medical history completed at the time of his 
July 1967 induction examination, the Veteran indicated that 
he had recurrent back pain.  The examiner noted back strain.  
Review of the associated physical examination indicates that 
the Veteran's spine was normal on clinical evaluation.  
Service treatment records show that the Veteran was seen in 
April 1968 with complaints of pain in the lower lumbar 
region.  Range of motion was full.  He was seen in May 1968 
with continued complaints of pain in the lumbar region and a 
possible orthopedic consult was noted.  There was no spasm.  
In June 1965, the Veteran was seen with bilateral muscle 
spasm in the low back.  He was prescribed Robaxin and ASA.  
Note dated July 5, 1968 indicates the Veteran was seen for 
the same pain as before.  It appears that an x-ray was 
requested.  Low back strain was noted.  Note dated July 12, 
1968 indicates he was seen for a back problem and that x-ray 
was negative.  Robaxin was prescribed.  The Veteran was seen 
in September 1969 with complaints of low back pain radiating 
into the groin and urinary symptoms.  Impression was 
trichomonas hominis.  He was seen in October 1969 with lower 
back pain and was prescribed a heating pad, Para-Forte, and 
an ointment.  On report of medical history completed at his 
separation examination in March 1970, the Veteran again 
reported having or having had recurrent back pain.  
Objectively, the spine was reported as normal.  The examiner 
noted the Veteran was a football player and had incurred 
numerous injuries, including to the back.  He indicated that 
presently all the injuries were asymptomatic except for the 
left knee.  

Records from the Veteran's civilian employment at the Army 
depot show he underwent a pre-employment examination in March 
1971.  He denied any physical defects or disabilities.  He 
was considered fit for work in the civil service and was 
noted to have full capacity for heavy lifting, pushing, 
standing, and kneeling.  These records are negative for any 
complaints of or treatment related to the low back.  

Private medical records show the Veteran was seen in November 
1987 for discomfort of the right hip and thigh.  There was 
good motion in the back without spasm.  The Veteran underwent 
a CT scan of the low back in January 1988, which showed a 
centrally displaced disc at the L5-S1 interspace and some 
generalized spinal stenosis involving the L3-L4, L4-L5, and 
L5-S1 levels.  In February 1988, the Veteran explained to the 
doctor that in August 1987, he injured himself trying to lift 
a bolt of material.  The physician noted that he was of the 
opinion that the Veteran strained his back at this time and 
caused some disturbance to the discs in the low back area.  
Note dated in March 1988 indicates the physician was of the 
opinion that the Veteran had a very mild discogenic problem 
at the L5-S1 interspace as a result of the August 1987 
industrial accident.  Note dated in May 1988 indicates that 
the Veteran was now completely asymptomatic with excellent 
motion in his back.  In September 1988, the Veteran reported 
that he was pulling an approximately 700 pound dolly in 
August 1988 when he developed pain in his back going into his 
right lower extremity.  The Veteran was treated with Flexeril 
and note dated in October 1988 indicate no back spasm and 
normal neurologic examination of the lower extremities.  In 
February 1989, the Veteran slipped on ice and twisted his 
back.  Diagnosis was very mild lumbosacral strain.  Note 
dated in April 1989 indicate the Veteran was seen with 
complaints of intermittent discomfort in his back.  On 
examination, range of motion in the back was good and there 
was no spasm.  Neurologic exam was normal.  The examiner 
indicated he had nothing to offer the Veteran other than he 
should continue working and being active and he would see him 
if there was a serious problem in the future.  

VAMC records show continued complaints of and treatment for 
chronic low back pain.  The Veteran was seen in May 2003 to 
transfer his primary care.  Past medical history indicated 
that he was involved in a car accident in November 2002 and 
sustained head and seatbelt injuries and was left with 
bulging at L5-S1.  A July 2003 addendum indicates that past 
medical records were reviewed and MRI of the lumbar and 
thoracic spine in February 2003 showed disk bulging and facet 
degenerative joint disease at L4-5; and disk bulging and 
facet degenerative joint disease at L5-S1.  The Veteran 
underwent a physical therapy consult in April 2004.  He 
reported a two and a half year history of low back pain, 
starting after a motor vehicle accident.  He indicated that 
he received formalized physical therapy after the accident 
and was discharged when he plateaued.  The Veteran was 
discharged from physical therapy in May 2004 and improvement 
was noted in all areas of range of motion, strength, and 
stabilization.  X-rays of the lumbar spine taken in September 
2004 showed (1) mild intervertebral disc space narrowing at 
L5-S1; (2) minimal hypertrophic degenerative disease 
involving vertebral body margins anteriorly at T12-L1 and 
laterally at T11-12 and L3-4, as well as facet joints at L4-5 
and L5-S1; and (3) otherwise normal osseous structures in the 
lumbar spine with bilateral prominent transverse processes of 
L1 vertebra, a normal variant.  The Veteran underwent 
physical therapy again and was discharged in 2006 with no 
significant improvement.  X-rays of the lumbar/sacral spine 
in July 2006 reportedly showed minor degenerative changes.  
In November 2007, the Veteran was seen for exacerbation of 
his low back pain.  Assessment was back spasm.  

The Veteran underwent a VA examination in September 2004.  
The examiner reviewed the claims file and provided a detailed 
discussion of pertinent medical history, to include post-
service injuries.  At the time of the examination, the 
Veteran was complaining of constant pain in the lower back 
located from L4 to S1 and involving the bilateral 
paravertebral muscles.  Following physical examination and 
review of diagnostic tests, the examiner diagnosed chronic 
lumbar strain with degenerative disk disease and degenerative 
joint disease of L4 through S1.  The examiner stated the 
following:

Even though the veteran had a recurrent 
mild muscle strain of the lower back in 
the military, he did not have any 
specific lumbar pain until his initial 
injury in August 1987 which was 
approximately 17 years since his military 
discharge.  Veteran has sustained three 
other specific injuries to his lower back 
since 1987.  His postmilitary occupation 
involving repetitive pulling, pushing and 
heavy lifting was most likely the cause 
for the veteran's current lumbar 
condition.  Therefore, the veteran's 
current lumbar condition is less likely 
as not related to his military service.  

SSA records show disability onset in August 1995 based on a 
primary diagnosis of peripheral arterial disease and a 
secondary diagnosis of diabetes mellitus.

Before proceeding with the merits of the claim, the Board 
observes that the presumption of soundness at enlistment or 
induction generally applies except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.304 (2008).  

Although the Veteran reported recurrent back pain at 
induction, objective evidence of a low back disability was 
not shown on clinical evaluation.  The Board notes that a 
mere self-report of a preservice condition recorded at the 
time of examination does not constitute an actual notation of 
such condition.  Miller v. West, 11 Vet. App. 345, 348 (1998) 
(holding that a veteran's self- report that he had previously 
suffered from "depression or excessive worry" prior to 
service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111); see Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  Consequently, the Board 
finds that a low back condition was not noted upon enlistment 

Furthermore, the record does not contain clear and 
unmistakable evidence otherwise showing that a low back 
disability existed prior to service.  "Clear and 
unmistakable evidence" is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition be 
"undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  
The claims file does not contain records dated prior to the 
Veteran's military service that establish the presence of a 
back disorder.  While the Veteran did report a past history 
of pain during service, the Board must conclude that the 
existence of a pre-existing back disability is not 
"undebatable" as required to rebut the presumption of 
soundness.  Thus, the presumption of soundness at enlistment 
applies, and service connection for a low back disability 
based on aggravation is not for consideration.  

The Board observes the Veteran was seen on multiple occasions 
during service for complaints of low back pain.  Significant 
objective findings were not shown and although the complaints 
were again noted at separation, the spine was reported as 
normal on clinical evaluation.  This evidence weighs against 
a finding of a chronic low back disability during service.  
Further, records shortly after discharge do not reference a 
continuing back disability.  

The Veteran reports back problems continuing since discharge 
and he is competent to report such symptoms.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  Objective evidence, however, does not support 
the Veteran's statements.  For example, complaints were not 
noted on his pre-employment examination in 1971 and there is 
no evidence of medical treatment for low back pain following 
service until approximately 1987.  Review of the private 
medical records does not show that the Veteran reported back 
problems since military service.  Further, the Veteran 
reported a history of low back pain related to a post-service 
motor vehicle accident.  

Moreover, even when a veteran is asserting continuity of 
symptomatology after service, there still must be medical 
evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed, the VA examiner reviewed the Veteran's 
medical history and provided a negative medical opinion 
supported by significant rationale.  This opinion is 
considered highly probative and the record does not contain 
competent medical evidence to the contrary.  There is also no 
evidence of arthritis of the lumbar spine manifested to a 
compensable degree within one year following discharge from 
service.  

For the reasons and bases set forth above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for a low back 
disability and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for a chronic lumbosacral spine disorder 
to include lumbar strain, degenerative disc disease, and 
degenerative joint disease is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


